                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 ROBIN GORDON,

                        Plaintiff,

        v.                                                Civil Action 2:18-cv-939
                                                          Judge George C. Smith
                                                          Magistrate Judge Chelsey M. Vascura
 DOLLAR GENERAL CORPORATION,
 et al.,

                        Defendants.




                            REPORT AND RECOMMENDATION

       Plaintiff commenced this action in the Court of Common Plea for Fairfield County, Ohio,

on July 28, 2018, against Defendants, Dollar General Corporation, the Ohio Department of Job

and Family Services, and John Does #1 and #2. On August 22, 2018, Defendant Dollar General

Corporation removed the action to this Court. (ECF No. 1.) As of December 4, 2018, the two

named defendants filed their answer, but Plaintiff had not moved to amend the Complaint to

substitute in the real names for the John Doe defendants nor effected service upon the John Does

as required by Federal Rule of Civil Procedure 4(m). Accordingly, on December 4, 2018, this

Court issued an order directing Plaintiff to show why the Court should not dismiss the John Doe

defendants and why the Court should allow an extension of time to effect service.

       To date, Plaintiff has not responded to the Show Cause Order, sought leave to amend the

Complaint, or effected service on the John Doe defendants. It is therefore RECOMMENDED

that this action be DISMISSED WITHOUT PREJUDICE against the John Doe defendants

pursuant to Rule 4(m) for failure to timely effect service of process.
       The undersigned further recognizes that Defendant Dollar General Corporation has

notified the Court that it may seek leave to file a third-party complaint against the owner of the

property, and the general contractor in charge of the construction of the premises, where Plaintiff

alleges she was injured. (ECF No. 13.) The undersigned’s recommendation to dismiss this

action against the John Doe defendants will not affect Dollar General Corporation’s ability to

obtain leave to file its third-party complaint.



                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                  2
    /s/ Chelsey M. Vascura
    CHELSEY M. VASCURA
    UNITED STATES MAGISTRATE JUDGE




3
